                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

REGINALD EUGENE HALL                     §
(TDCJ No. 592804),                       §
                                         §
            Plaintiff,                   §
                                         §
V.                                       §        No. 3:19-cv-2664-E
                                         §
PAMELA THIELKE and DAVID                 §
SALAZAR,                                 §
                                         §
            Defendants.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case (Doc. 6). No objections were filed. The District Court

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge.

       SO ORDERED this 2nd day of December, 2019.




                                     ____________________________________
                                     ADA BROWN
                                     UNITED STATES DISTRICT JUDGE
